Citation Nr: 1705577	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  05-10 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar spine and right shoulder disabilities. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from June 1975 to June 1978. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs, Regional Office, located in Phoenix, Arizona (RO), which in pertinent part, denied the benefit sought on appeal. 

The Board has remanded this matter to the RO for additional development in September 2011, February 2014, August 2014, and June 2015.  The matter now returns to the Board for adjudication. 


FINDINGS OF FACT

The Veteran's current cervical spine disorder, to include degenerative arthritis, first manifested decades after his period of service; and the preponderance of the competent evidence is against a finding that it is etiologically related to service, to include as proximately caused or aggravated by his service-connected lumbar spine and right shoulder disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disorder, including degenerative arthritis of the cervical spine, to include as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

VA sent a letter to the Veteran in July 2006 that addressed the notice elements concerning his claim for service connection on both direct and secondary bases.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.   His claim was most recently re-adjudicated in the September 2016 supplemental statement of the case (SSOC). 

The Board finds that all notices required by implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA has obtained the Veteran's service records, post-service VA treatment records, identified private treatment records, and records from Social Security Administration (SSA), as well as his lay statements.  

In addition, VA provided the Veteran with examinations in May 2006, April 2013, and April 2014 to determine the nature and etiology of the Veteran's claimed cervical spine disorder.  Both the April 2013 and April 2014 VA examiners provided medical conclusions addressing whether the Veteran's claimed condition was the result of his period of service, to include as secondary to his service-connected disability.  However, the VA examiners failed to provide a rational in support of the medical opinion on secondary aggravation basis.  In an October 2014 VA medical opinion report, the VA examiner addressed whether the Veteran's claimed cervical spine disorder was proximately caused or aggravated by his service-connected disabilities.  The examinations and medical opinion report are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record shows that the Veteran's VA treatment records have been obtained and associated with the claims folder, and adequate VA medical opinions were obtained in conjunction with the Veteran's claim.  A review of the record reflects compliance with the Board's September 2011, February 2014, August 2014, and June 2015 remand directives, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303 (b).  The chronicity provision of 38 U.S.C.A. § 3 .303 (b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310 (2016).  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition. Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2016).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 
In this case, the Veteran seeks entitlement to service connection for a cervical spine disorder.  He asserts that he has a current cervical spine disorder that is secondary to his service-connected lumbar spine and right shoulder disabilities.  He reports that his VA treating physician informed him that the arthritis in his lumbar spine has spread, and the Veteran believes that the arthritis from his lumbar spine now affects his cervical spine.  In the alternative, the Veteran contends that his current cervical spine disorder is a direct result of the same in-service injury that resulted in his current right shoulder disability.  See September 2005 and October 2006 statements in support of the case, October 2006 notice of disagreement, and May 2007 substantive appeal, VA Form-9, as well as the Veteran's reported history in the April 2013 and April 2014 VA examination reports.  

The medical evidence of record establishes that the Veteran has a current disability involving his cervical spine, to include degenerative arthritis.  See VA treatment records starting in April 2000 as well as the VA examination reports dated in May 2006, April 2013, and April 2014. 

The competent medical evidence of record demonstrates that his current cervical spine disorder first manifested decades after his separation from his period of service; and the preponderance of the competent evidence is against a finding that it is otherwise directly related to his period of service.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309.  

In this regard, a review of the Veteran's service treatment records does not show any complaints, treatment, or diagnosis of any cervical spine problems.  While the Veteran's service treatment records are replete with complaints and treatment for low back pain, none of these records reflect complaints of cervical spine problems.  June 1977 service treatment records show that the Veteran received treatment for injury that resulted in a right shoulder acromioclavicular (AC) joint separation.  However, these records do not show complaints or treatment for cervical spine problems at that time.  The report of his January 1978 examination prior to separation from service shows that his head and spine were evaluated as normal.  An associated report of medical history is not available. 

The first medical evidence of cervical spine problems comes in March 2000, when the Veteran presented with complaints of neck pain since November 1999, and an April 2000 CT cervical spine scan revealed findings of degenerative changes.  See VA treatment record starting in March 2000.  Subsequent VA treatment records continue to show complaints of neck pain, and an August 2005 VA cervical spine x-ray report confirmed findings of degenerative changes.  In September 2005, the Veteran initiated his claim for service connection for cervical spine disorder as secondary to his service-connected lumbar spine and right shoulder disabilities. 

The Veteran underwent a VA examination in May 2006.  The Veteran stated that he had a history of neck pain associated with his service-connected lumbar spine and right shoulder disabilities.  Clinical evaluation revealed findings of limited and painful motion in the cervical spine.  VA x-ray film revealed findings of degenerative arthritis in the cervical spine.

In April 2013, the Veteran was afforded another VA examination in conjunction with his claim.  In that examination report, the VA examiner noted that the Veteran reported that his current cervical spine problems had an onset in the 2000's.  He denied any specific injury to his neck.  He felt that his current cervical spine problems were associated with his lumbar spine and right shoulder disabilities.  .  Clinical evaluation revealed findings of limited and painful motion in the cervical spine.  It was noted that 2010 VA x-ray film confirmed findings of degenerative arthritis in the cervical spine.

Service connection is warranted on a presumptive basis for chronic diseases which manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307 and 3.309.  In the instant case, there is no evidence to suggest that the degenerative changes noted in the Veteran's cervical spine manifested to such a degree within one year of his separation from service.  In fact, these changes were not noted until April 2000 CT cervical spine scan, which comes more than two decades after his release from service.

Here, the medical evidence of record does not show that the Veteran's current cervical spine disorder, to include degenerative arthritis, first manifested in service, at separation, or until two decades after his discharge from active service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The criteria for the establishment of service connection based upon the incurrence of an in-service disease has not been satisfied.   

With respect to in-service injury, the Board cannot ignore the Veteran's assertions that the same injury that resulted in his right shoulder disability also caused his current cervical spine problems.  As such, the Board will discuss whether the competent evidence of record demonstrates element (3), nexus or relationship, between the current cervical spine disorder and the Veteran's period of service.   

Here, there is no favorable medical nexus opinion of record that supports such a medical link.  Rather, in the report of the May 2006 VA examination, the VA examiner concluded that based on a review of the claims folder, there was no evidence of neck injury in service, to include at the time when he suffered his right AC separation.  

In addition, both the April 2013 and April 2014 VA examination reports contain medical opinions which weigh against the Veteran's claim on a direct basis.  In the report of the April 2013 VA examination, the VA examiner concluded that it was less likely than not that the Veteran's current cervical spine disorder was incurred in or related to an injury during his period of service.  In support of this medical conclusion, the 2013 VA examiner noted that a review of the Veteran's service treatment records did not show any injury to the cervical spine, and post-service medical evidence did not demonstrate chronic neck problems within one year of his separation from service.  Rather, the Veteran reported that his current cervical spine problems had an onset in 2000's, which comes decades after his separation from service.  The April 2014 VA examiner provided similar medical conclusion and supporting rational statement. 

There is no medical opinion to the contrary to the three VA examiners' medical opinions. 

As noted in the legal criteria above, under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third service-connection element for certain chronic diseases, including arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not asserted that he has experienced symptoms of cervical spine problems continuously since his period of service.  Rather, the Veteran has consistently reported that his current symptoms had onset years after his separation from service.  See the reports of May 2006, April 2013, and April 2014 VA examination reports, as well as VA treatment records that reflect reported onset in November 1999.  Rather, the Veteran believes that his current cervical spine disorder is attributable to his service-connected lumbar spine and right shoulder disabilities.  

The Veteran has not submitted any medical or scientific evidence that shows a positive association between his current cervical spine disorder and his active service.  Based on the foregoing, the Board finds that element (3) a medical link between the Veteran's cervical spine disorder and his period of service has not been shown.  As such, the Board finds that service connection on a direct basis is not warranted for the claimed condition.

Turning to the Veteran's primary assertion - entitlement to service connection on a secondary basis - the remaining question is whether the medical evidence supports, or is at least in equipoise, as to the Veteran's assertion that his current cervical spine disorder is proximately caused or aggravated by his service-connected lumbar spine and right shoulder disabilities.  See 38 C.F.R. § 3.310.  Here, the Board finds that the preponderance of the competent evidence of record weighs against a finding that the Veteran's current cervical spine disorder is proximately caused or aggravated by his service-connected disabilities. 

The Veteran believes that his current cervical spine arthritis is attributable to his service-connected lumbar spine and right shoulder disabilities.  It appears that the Veteran bases his belief on what his treating VA physician informed him - that the arthritis in his lumbar spine has spread.  The Board finds the Veteran's statement regarding his VA physician's statement to be too attenuated to constitute competent medical evidence of nexus for secondary service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  Moreover, the Board has reviewed the VA treatment records, and none of these records indicate an etiological link between the Veteran's degenerative arthritis in his cervical spine problems and his service-connected disabilities. 

In addition, the record contains the report of an October 2014 VA medical opinion which weighs heavily against the Veteran's claim on a secondary basis.  The VA examiner concluded that the Veteran's cervical spine disorder was not proximately caused or aggravated by his service-connected lumbar spine and right shoulder disabilities.  This medical opinion was based on a review of the evidence, including after a review of the claims folder, including the findings from the VA examinations.  In terms of an underlying rationale, the VA examiner further explained that a review of the medical literature did not support a pathophysiological mechanism that would proximately cause or aggravate the Veteran's cervical spine disorder by his service-connected lumbar spine and right shoulder disabilities. 

The Board has considered the Veteran's assertions that his current cervical spine disorder is related to his period of service or as secondary to his service-connected disability.  However, there is no indication in the record to suggest that the Veteran has specialized training in orthopedic medicine so as to be able to provide an etiology between his current cervical spine disorder and his periods of service or secondary to lumbar spine and right shoulder disabilities through his observation of his symptomatology alone.  See Barr v. Nicholson, 21 Vet. App. 30 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Notably, the determination of the nature and etiology of degenerative arthritis requires diagnostic testing and medical expertise to determine its very nature, which would extend beyond the Veteran's capabilities to assess continuity of symptoms.  Rather, the more probative competent medical opinion of record comes from the three VA examiners, and those opinions weigh heavily against the Veteran's claim. 
In sum, the weight of the evidence is against a finding that the Veteran's current cervical spine disorder is directly related to service.  Furthermore, the Board finds that the VA examiner's medical opinion carries more weight against the claim on secondary basis.  The preponderance of the medical evidence is against a finding that the Veteran's cervical spine disorder is etiologically related to the Veteran's period of service, to include as secondary to his service-connected disabilities.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.


ORDER

Entitlement to service connection for a cervical spine disorder, to include secondary service-connection, is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


